OPINION DISIDENTE DEL
JUEZ PRESIDENTE SEÑOR TRAVIESO
CON LA CUAL CONCURRE EL JUEZ ASOCIADO SEÑOR TODD, JR.
Junio 26, 1946
Por las razones que expondré en el curso de esta opi-nión me siento obligado a disentir de la dictada por el Triubunal en el presente caso.
■Los hechos sobre los cuales no existe controversia, son los siguientes:
El demandante y su esposa viajaban como pasajeros en el automóvil público asegurado “P.A. 85”, cuando como con-secuencia de la alegada negligencia del conductor del ve-hículo, la esposa del demandante, aquí apelante, sufrió le-siones de carácter grave, por las que reclama indemnización en la suma de $5,000. En el momento en que ocurrió el .accidente, el automóvil era conducido por el chófer y no por su dueño, el demandado Gregorio Cruz Rivera. Se alega en la demanda que en el momento del accidente el carro estaba .asegurado por la United States Casualty Co. of New York, para responder por los accidentes causados por dicho ve-hículo a los pasajeros y a terceras personas, hasta la suma de $1,000, de acuerdo con las disposiciones de la Ley núm. 33 de abril 14 de 1941.
*307En su contestación, la Compañía aseguradora negó los hechos esenciales de la demanda y como defensas especiales alegó: (a) la insuficiencia de los hechos alegados para cons-tituir causa de acción; (b) que la póliza sólo cubría al code-mandado Gregorio Cruz Rivera, como dueño del vehículo; y (c) que entre las condiciones especiales de la póliza expedida a favor de Gregorio Cruz Rivera, figuran las siguientes:
“3. Esta póliza tendrá efecto solamente mientras los vehículos asegurados sean guiados por sus dueños, cuyos nombres se men-cionan en el endoso anexo.
“4. Esta póliza no cubrirá ningún accidente cuando los vehícu-los fueren guiados por cualesquiera otras personas que no sean las mencionadas como dueños de los carros en el endoso anexo y ninguna sustitución de cualquier conductor será válida a menos que se haya expedido un endoso escrito por los agentes generales de la Compañía.
“5. No se hará ninguna sustitución a menos que haya habido un cambio de dueño del carro y que el vehículo haya de ser usado por su nuevo dueño como su instrumento de trabajo, de acuerdo con lo dispuesto por la Ley núm. 33, aprobada en abril 14 de 1941.”
Alegó además la Compañía demandada, que el artículo 3 del Reglamento para poner en vigor la citada Ley núm. 33, impone al dueño del automóvil asegurado la obligación dé notificar a los agentes de la Compañía, dentro de un período no mayor de 24 horas, cualquier accidente en el cual resulte lesionado algún pasajero; que el cumplimiento de ese requi-sito es indispensable para poder obligar a la Compañía a satisfacer la indemnización convenida; que ni el asegurado ni persona otra alguna dió aviso a la Compañía demandada, habiendo tenido conocimiento la aseguradora de la ocurren-cia del accidente por primera vez al radicarse la demanda; que en el momento del accidente el automóvil no estaba siendo guiado por su dueño, el asegurado, como instrumento de trabajo; que la persona que conducía el vehículo en el mo-mento del accidente no estaba autorizada por el Gobierno de Puerto Rico para conducir vehículos de motor; y que no existe relación contractual o de otra índole entre la demandante y el *308conductor del vehículo, a virtud de la cual venga obligada la aseguradora a pagar la indemnización que se le reclama.
A moción de la Compañía demandada para que se dictara una sentencia sumaria, la corte inferior la dictó declarando sin lugar la demanda en cuanto a la Compañía aseguradora.
Sostiene el apelante que la corte inferior erró al resolver que la póliza expedida por la demandada no cubre nada más que los accidentes ocurridos mientras el vehículo es guiado por la persona que aparece inscrita como dueño en el Departamento del Interior; al no considerar prueba so-bre las circunstancias en que el vehículo iba guiado por una persona que no era su dueño; y al dictar sentencia suma-ria, aplicando erróneamente la Núm. 56 de las Reglas de En-juiciamiento Civil.
La única cuestión que debemos considerar y resolver es si una póliza expedida bajo las condiciones anteriormente expuestas cubre un accidente ocurrido en momentos en que el carro asegurado iba guiado por una persona que no era ■su dueño y que no estaba autorizada para guiar vehículos de motor.
El artículo 10 de la Ley para Reglamentar el Uso de Ve-hículos de. Motor, aprobada en abril 13, 1916, según fué enmendado por la Ley núm. 33 de abril 14 de 1941, dis-pone que' “el automóvil que su dueño destina a porteador público, si lo maneja él mismo y no posee, domina o controla otros vehículos de motor destinados a ía transportación de pasajeros por paga, se considerará que es su instrumento de trabajo y, como tal, no pagará licencia alguna ni su' dueño pagará derecho alguno por el uso y manejo de tal automó-vil”. El citado artículo provee, además, lo siguiente:
“El dueño de un automóvil que actúa.de porteador público y re-ciba el beneficio de exención del pago de licencia por considerarse dicho automóvil como instrumento de trabajo, pagará la suma de vein-tinueve (29) dólares por año. . . Dicha suma de $29.00 ingresará en. un fondo especial en la Tesorería de Puerto Rico y será utilizado *309por el Tesorero de Puerto Rico para pagar la prima de una póliza de seguro que cubra los accidentes causados por dicho vehículo a los pasajeros que viajan en el mismo y a terceras personas, y a tal fin el Tesorero de Puerto Rico satisfará dicha suma de $29.00 al asegu-rador que en subasta pública . . . ofrezca las mejores condiciones y reciba la buena pro en dicha subasta. . . .
(( # # ¿¿ # % í» #
“No podrá transitar por las carreteras de Puerto Rico ningún porteador público que haya obtenido los beneficios de la exención aquí establecida que no haya pagado dicha suma para la mencionada pó-liza de seguro. El Tesorero de Puerto Rico expedirá un certificado de tal pago que se fijará en una parte visible del automóvil.” (Bas-tardillas nuestras.)
Al aprobar las disposiciones legales transcritas, el legis-lador tuvo dos propósitos: (1) Conceder al dueño de un au-tomóvil, cuando lo maneja él mismo, como instrumento de trabajo, y se dedica al servicio público, exención del pago de licencia por. el uso del vehículo; y (2) en consideración a dicha exención, imponer al dueño del vehículo la obligación de pagar la suma necesaria para satisfacer la prima de una póliza de seguro que cubra los accidentes causados por dicho vehículo.
Se trata, pues, de un contrato de seguro entre el dueño de un vehículo dedicado al servicio del público y la compa-ñía aseguradora, a favor y para beneficio de cualquier pa-sajero o viandante que pueda resultar lesionado como conse-cuencia de accidentes causados por dicho vehículo. Que el seguro es de carácter involuntario y compulsorio lo demues-tra el mismo estatuto al disponer que . el vehículo no podrá transitar por las carreteras públicas hasta que su dueño haya pagado la suma necesaria para obtener la póliza de seguro.
El estatuto que estamos considerando no dispone ni ex-presa ni tácitamente que la póliza cubrirá solamente aque-llos accidentes ocurridos mientras el dueño del vehículo lo estuviere guiando personalmente. Es la póliza expedida en este caso la que así lo dispone, de acuerdo con las condicio-*310nes especiales, supra. ¿Son esas condiciones obligatorias para la víctima del accidente, tratándose como se trata en el presente caso de un seguro involuntario y compulsorio? Veamos.
En Rondón v. Aetna Casualty & Surety Co., 56 D.P.R. 439, se trataba de una póliza radicada por un porteador pú-blico “para responder de la indemnización que se adjudicare a cualquier persona lesionada como resultado de un accidente causado por negligencia del porteador o de sus empleados”. Alegó la compañía aseguradora que el porteador asegurado había violado las condiciones de la póliza porque en el mo-mento del accidente el vehículo era manejado por una persona que no tenía ni la edad ni la. licencia para guiar, re-queridas por la ley, quedando por ello la compañía asegura-dora libre de responsabilidad bajo la póliza. (1) La prueba demostró que el conductor del vehículo en el momento del accidente no tenía licencia y no había cumplido la edad de 16 años fijada por la Ley para poder obtenerla; y que en la póliza se estipulaba expresamente que la compañía no se-ría responsable cuando el automóvil fuere guiado por una persona menor de 16 años. La Corte de Distrito falló a favor de la compañía aseguradora, sosteniendo que las defen-sas interpuestas por ésta contra el asegurado eran válidas en contra de la persona lesionada. Este Tribunal revocó la sentencia de la corte a quo y también su propia decisión en una apelación anterior entre las mismas partes (46 D.P.R. 613), resolviendo de acuerdo con jurisprudencia de los tribu-nales estatales (2) que cuando el seguro es compulsorio o sea cuando la póliza ha sido expedida en cumplimiento de un es-tatuto que requiere su radicación para poder obtener una *311licencia autorizando al asegurado a dedicarse al transporte de pasajeros mediante paga, la póliza no puede contener dis-posición alguna que no esté autorizada por el estatuto, de manera que pueda afectar a cualquier persona que sufra da-ños causados por el vehículo asegurado.
El art. 10 de la Ley para Reglamentar el Uso de Vehícu-los de Motor, supra, impone al porteador público la obliga-ción de pagar la prima de una póliza de seguro que cubra los accidentes causados por el vehículo a los pasajeros que viajen en el mismo, como condición precedente a su derecha a transitar por las carreteras de Puerto Rico. No encontra-mos en dicho artículo ni en ninguna otra parte de la Ley disposición alguna al efecto de que la póliza requerida por el estatuto protegerá al pasajero y al viandante solamente cuando el dueño del vehículo se encontraba guiándolo en el momento del accidente. Es cierto que en la póliza expedida en este caso se insertó como una condición especial la de que la póliza “no cubrirá ningún accidente cuando los vehículos fueren guiados por cualesquiera otras personas que no sean las mencionadas como dueños de los carros en el endosa anexo” a menos que se haya autorizado la sustitución por los agentes generales de la compañía. Empero, esa condi-ción no es obligatoria para la persona lesionada. Como se dijo en Gillard v. Manufacturers’ Casualty Inc. Co., supra:
‘ ‘ Cualesquiera otras disposiciones contenidas en la póliza radicada pueden ser válidas entre el asegurador y el dueño del automóvil, el asegurado, y pueden imponer a este último ciertos deberes y obliga-ciones, por el incumplimiento de los cuales el asegurador puede en-tablar una acción; pero esas disposiciones no pueden privar a una persona lesionada del remedio provisto por el estatuto, ni pueden en modo alguno restringir los derechos concedidos por el estatuto a esa-persona lesionada. . . El único beneficiario del estatuto es la persona lesionada. Esta es la única que púede demandar sobre la pó-liza y citar el estatuto como fundamento de su acción. Los derechos-de la persona lesionada, en la póliza de seguro, son originales y pri-marios, no derivados y secundarios.”
*312No vemos razón alguna para que la doctrina sentada en ■el caso de Rondón v. Aetna Casualty & Surety Co., supra, no sea aplicable al caso de autos. En aquél, como en éste, el ■dueño del vehículo asegurado permitió, en violación de cier-tas condiciones de la póliza, no requeridas por el estatuto, que el carro fuese guiado por una persona que no tiene li-cencia para guiar vehículos de motor. Al requerir el seguro de los automóviles destinados al servicio del público, el legislador tuvo el propósito de dar a las personas que via-jan en dichos vehículos y a los viandantes una garantía ab-soluta de que habrán de ser indemnizados por los daños y perjuicios que pueda*causarles la negligencia del porteador público o de las personas a quienes él confíe la conducción de los vehículos. Esa garantía no puede ni debe ser menos-cabada ni afectada en manera alguna por las estipulaciones que el asegurador y el asegurado hayan creído conveniente in-sertar en el contrato de seguro para regular las relaciones entre las partes contratantes. El incumplimiento de esas estipulaciones dará sin duda alguna un derecho de acción al asegurador en contra del asegurado, pero no puede ser ale-gado para privar al lesionado de la protección que le garan-tiza el estatuto.
El error fundamental de la opinión del Tribunal aparece claramente en el siguiente párrafo:
“Existen ciertas diferencias entre la Ley núm. 33 y un estatuto típico de seguro compulsorio. (Citas.) Primera — de conformidad «on el último el dueño del automóvil no tiene opción; debe proveerse «de una póliza de seguro. Pero bajo la Ley núm. 33, un dueño puede o no optar por ingresar en el fondo de seguro la suma de veintinueve ■dólares. En vez de pagar los veintinueve dólares, puede pagar el derecho de licencia corriente y funcionar como un porteador público sin seguro.”
Es indiscutible que al dueño de un solo automóvil, el cual utiliza como instrumento de trabajo, no se le puede obligar ■a someterse a las disposiciones de la citada Ley núm. 33. Él puede, a su elección, acogerse a los beneficios de dicha *313ley o dedicarse al negocio de transportación de pasajeros, pagando los derechos de licencia fijados por las leyes vigen-tes. Pero parece igualmente indiscutible que cuando el dueño del vehículo ha ejercitado esa opción y se ha acogido a los beneficios de la Ley núm. 33 — exención de pago de derechos de licencia y posiblemente exención de embargo del automó-vil por ser éste declarado “instrumento de trabajo” — desde ese momento recae sobre él, compulsoriamente y sin opción de clase alguna, la obligación de pagar la suma de $29 por año para cubrir la prima “de una póliza de seguro que cubra los accidentes causados por dicho vehículo” a los pa-sajeros y terceras personas. La situación es comparable a la de una persona admitida al ejercicio de la abogacía. Na-die podría obligarle a ejercer como notario. El abogado puede, a su opción, ejercer o no el notariado. Pero si opta por ejercerlo, entonces está compulsoriamente obligado a constituir la fianza requerida por la ley. Igual puede de-cirse del dueño de una o más guaguas. Este puede circular libremente por las carreteras y calles públicas, sin estar obligado a asegurar el vehículo. Pero si opta por dedicar sus vehículos al servicio público de transportación de pasa-jeros, entonces recae sobre él la ineludible obligación de to-mar una póliza de seguro antes de poder dedicarse a dicho negocio.
Que el seguro que se requiere por el artículo 10 de la Ley núm. 33, supra, es compulsorio se desprende de la dis-posición clara y terminante de que “no podrá transitar por las carreteras de Puerto Pico ningún porteador público que haya obtenido los beneficios de la exención aquí establecida que no haya pagado dicha suma para la mencionada póliza.” Y como evidencia de que el mandato de la ley ha sido cum-plido y de que el vehículo transita legalmente por las carre-teras, la ley dispone que el automóvil deberá llevar en una parte visible del mismo un certificado de pago expedido por el Tesorero.
*314Es cierto que la Ley núm. 33 no especifica cuál habrá de ser el montante (coverage) de la póliza. Solamente provee que el dueño de un automóvil que se ha acogido a los be-neficios de la ley pagará la suma de $29 por año y que dicha suma “ingresará en un fondo especial en la Tesorería de Puerto Pico y será utilizado por el Tesorero de Puerto Rico para pagar la prima de una póliza de seguro que cubra los accidentes causados por dicho vehículo.” El Tribunal es de opinión que el hecho de que el estatuto no fije específica-mente el montante de la póliza es suficiente para quitar al seguro el carácter de compulsorio, dejando a la víctima de un accidente sujeta a todas las defensas que la compañía aseguradora pudiera interponer contra el dueño del vehículo por incumplimiento de las condiciones de la póliza. Respe-tuosamente opinamos que el Tribunal ha incurrido en error por no haber tenido en cuenta el claro y evidente propósito del legislador.
Siendo los dos propósitos fundamentales del estatuto ayudar, mediante la exención de pago de derechos de licen-cia, a las numerosas personas dueñas de un solo automóvil y proteger a las víctimas de accidentes causados por los ve-hículos mediante una póliza de seguro, el legislador quiso proteger a unos y a otros proveyendo lo necesario para ob-tener la mayor protección (coverage) posible con los $29 que la ley obliga a pagar a cada dueño de vehículos. A ese efecto dispuso que los $29 por año serán pagados al Tesorero de Puerto Rico, para formar un fondo especial que será utili-zado por el Tesorero para pagar la prima de la póliza de seguro. Para evitar que cada dueño de un vehículo tenga que conseguir el seguro que pueda obtener por $29 de prima y hacer posible la obtención de una protección mayor mediante la contratación de un seguro colectivo (group insurance) de todos los vehículos que operan como porteado-res públicos bajo la Ley núm. 33, el legislador proveyó para la creación de un fondo global, constituyó al Tesorero en *315agente de los dueños de dichos vehículos y le impuso la obli-gación de utilizar el fondo especial para obtener nna póliza de aqnel asegurador que en subasta pública ofrezca las me-jores condiciones.
No podemos estar conformes con la conclusión del Tribunal de que el estatuto no dispone que la expedición de la póliza deberá ser una condición precedente al derecho de tra-ficar con el automóvil por las carreteras públicas; y que todo lo que tiene que hacer el dueño del vehículo es pagar la suma de $29, quedando ipso facto autorizado para dedi-carse al negocio de transportar pasajeros, sin tener que pre-ocuparse de si se ha obtenido o no la póliza. Ya hemos visto que el estatuto dispone que no podrá transitar por las ca-rreteras el porteador público que no haya pagado dicha suma “para la mencionada póliza”. La suma de $29 se paga para un propósito específico; y se paga al Tesorero como agente de los dueños de carros, para que cumpliendo el mandato im-perativo de la ley invierta la suma total por él recibida en la compra de la mejor póliza que pueda obtener en subasta-pública. Para poder aceptar las conclusiones de la Corte tendríamos que introducir en la ley una nueva opción, o sea que el Tesorero puede, a su elección, obtener la póliza o no obtenerla; y tendríamos que resolver que en uno y en otro caso el dueño del vehículo tiene derecho a circular por las carreteras, importándole poco la protección que la ley ha querido darle a los pasajeros y viandantes.
Tampoco podemos aceptar como correcta la interpreta-ción que se da al estatuto en el sentido de que el Tesorero está facultado por la ley para aceptar e incluir en la póliza cualesquiera condiciones que la compañía aseguradora tenga a bien exigir, aun cuando esas condiciones estén en conflicto con disposiciones expresas del estatuto. Las condiciones es-peciales 3, 4 y 5 incluidas en la póliza en el presente caso, supra, en las cuales se estipula que la póliza tendrá efecto *316solamente “mientras los vehículos asegurados sean guiados por sus dueños” y no cubrirá ningún accidente cuando los vehículos fueren guiados por cualesquiera otras personas, es-tán en abierto conflicto con lás disposiciones del artículo 10 de la Ley núm. 33, supra, que ordena al Tesorero de Puerto Pico utilizar el fondo especial “para pagar la prima de una póliza de seguro que cubra los accidentes causados por dichos vehículos”, El estatuto requiere una póliza que pro-teja a los pasajeros y viandantes contra accidentes causados por cualquier vehículo asegurado que se dedique a la trans-portación de pasajeros y no limita ni permite que so limite la responsabilidad del asegurador a aquellos accidentes ocu-rridos mientras el dueño conducía el vehículo. Opinamos que ni el Tesorero de Puerto Rico ni este Tribunal están au-torizados para incluir en la póliza requerida por el estatuto las limitaciones de la responsabilidad del asegurador conte-nidas en las mencionadas condiciones especiales 3, 4 y 5.
Somos de opinión que cuando un vehículo asegurado de acuerdo con los requisitos de ]a Ley núm. 33 causa daños a un pasajero o a un viandante, la compañía aseguradora es responsable del pago de dichos daños, hasta el montante de la póliza obtenida por el Tesorero, no solamente cuando el vehículo es guiado por su dueño si que también cuando es guiado por cualesquiera otras personas con el consentimiento del dueño y para beneficio de éste, en el negocio de portea-dor público.
Por las razones expuestas, opinamos que la sentencia su-maria recurrida debió ser revocada y el caso devuelto a la Corte de Distrito de Bayamón para ulteriores procedi-mientos.

 González v. U.S. Casualty Co., 55 D.P.R. 668; Coleman v. New Amsterdam Casualty Co., 247 N.Y. 271; Hynding v. Home Accident Ins. Co., 214 Cal. 743; Nelson v. Ins. Co., 111 N.J. Law, 345; Véase Monografía 106 A.L.R. 516, 632.


Gillard v. Manufacturers’ Casualty Ins. Co., (N.J.) 104 A. 707; Gillard v. Manufacturers’ Ins. Co., 107 A. 446; Boyle v. Manufacturers’ Liability Ins. Co., 115 A. 383.